ANSTEAD, Judge,
dissenting:
The appellee was successful in an action to establish a contract of insurance with the appellant, State Farm Mutual Automobile Insurance Company. The critical issue was whether the appellee’s contract of insurance had lapsed for non-payment. The following judgment was entered:
That the Plaintiff, SARAH BECTON, recover from the Defendant STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY, the sum of $3,950.00, pursuant to the contractual terms of Coverage F under State Farm Mutual Automobile Insurance Company’s Policy No. 2050 549-F14-59, for collision damage to her automobile. In the event this Judgment is reversed by an appellant court as to STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY, then Judgment shall be entered for SARAH BECTON. and against Defendant JOE *564GROOMS in the amount of $3,950.00. In the event the Judgment entered against STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY is affirmed, or no appeal is taken, and the Judgment becomes final, then, Judgment shall be entered for JOE GROOMS and against Plaintiff, SARAH BECTON.
At the trial and prior to the entry of the final judgment the trial court expressed his reservations about the action. I believe the judgment is an expression of those reservations. As the trial court noted, the evidence is not clear as to the previous manner in which the parties had contracted for insurance or as to how premiums were paid. Under these circumstances I believe there should be a new trial.